Appleton, C. J.
The defendants are sued as administrators. The plaintiff is not a witness as to facts previous to the death of their intestate.
As the plaintiff is not a witness, so neither is her husband, he being in the same condition as his wife. He was, therefore, properly excluded.
By the general provisions of R. S. 1871, c. 82, § 82, “the husband or wife of either party may be a witness, when either is called to testify, with the consent of the other.” By § 87 this provision *181is not applicable to suits in wbicb executors, administrators, or heirs are parties, except in special cases, among which the present is not included.
There is nothing to show that the plaintiff was legally or equitably entitled to receive a larger sum than that for which the verdict was rendered. Exceptions and motion overruled.
KeNT, Walton, DICKERSON, BaReows, and Tapley, JJ., concurred.